Per Curiam.
Defendant was convicted in Calhoun County Circuit Court on his plea of guilty to the charge of escape from jail through the use of violence. MCLA § 750.197c (Stat Ann 1971 Cum Supp § 28.394 [3]). His motion to withdraw his guilty plea and for a new trial was denied by the circuit court. Defendant appeals of right.
Defendant argues that the circuit court judge failed to properly inquire into the circumstances of the plea pursuant to GCR 1963, 785.3 and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). Defendant also contends that the circuit judge erred in not informing him that he could be subject to prosecution under the recidivist statutes.
The withdrawal of a guilty plea after conviction is within the trial judge’s discretion. People v. Vasquez (1942), 303 Mich 340. In accepting a guilty plea, a trial judge may consider the preliminary examination transcript in determining a factual basis for the plea. People v. Bartlett (1969), 17 Mich App 205. Our examination of the arraignment and preliminary hearing convinces us that a sufficient factual basis for the plea existed. Defendant’s second contention is also without merit. A trial judge has no duty to inform an accused of possible ancillary consequences of his guilty plea. People v. Dunn (1968), 380 Mich 693.
Affirmed.